Citation Nr: 1801270	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, claimed as due to contaminated water at Camp Lejeune.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as due to contaminated water at Camp Lejeune.

4. Entitlement to service connection for colon cancer, claimed as due to contaminated water at Camp Lejeune.

5. Entitlement to an initial compensable disability rating for left ear hearing loss as of March 7, 2011.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012, July 2015, and January and September 2016 and rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination that adequately addressed the issue of etiology of right ear hearing loss by taking into account post-service noise exposure.  The Board notes that the requested VA examination was obtained in April 2015 with an addendum issued in May 2015.  Both examination reports have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2017 letter, the Veteran's attorney requested a copy of the claims file.  The Board notes that this request was satisfied by the VA Records Management Center in December 2017.

The issue of entitlement to an initial compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is	 REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss is etiologically related to traumatic noise exposure in service.

2. The Veteran's bilateral upper extremity peripheral neuropathy is etiologically related to exposure to contaminated water at Camp Lejeune.

3. The Veteran's bilateral lower extremity peripheral neuropathy is etiologically related to exposure to contaminated water at Camp Lejeune.

4. The Veteran's colon cancer is etiologically related to exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

2. The criteria for service connection for bilateral upper extremity peripheral neuropathy as due to exposure to contaminated water have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for bilateral lower extremity peripheral neuropathy as due to exposure to contaminated water have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for colon cancer as due to exposure to contaminated water have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the service connection claims for right ear hearing loss, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and colon cancer.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be proven by presumption.  Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7).  If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(f).

However, the absence of a disease from the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may still be granted on a direct basis.

The Veteran's military personnel records confirm service of at least 30 days at Camp Lejeune from November 1963 to December 1965, and so exposure to contaminated drinking water is conceded.

Here, the disabilities for which the Veteran seeks service connection as due to exposure to contaminated water at Camp Lejeune are not on the presumptive list, as he seeks service connection for bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and colon cancer.  Accordingly, the Board will consider whether entitlement to service connection for those disabilities can be granted on a direct basis. 

Right Ear Hearing Loss

The Veteran asserts that he has right ear hearing loss as a result of traumatic noise exposure during service, including exposure to 45 caliber weapons, M-14s, and howitzers without the use of hearing protection.

1. Factual Background

The Veteran's service treatment records (STRs) include a March 1963 enlistment examination, an undated audiogram, and audiograms dated March and August 1966.  The Board notes that for audiograms conducted prior to December 31, 1970, it is unclear whether thresholds recorded used American Standard Association (ASA) units, or International Standards Organization/American National Standards Institute (ISO-ANSI) units, unless clearly indicated.  The Veteran's STRs show that audiological tests dated March 28, 1966 and August 9, 1966 were conducted using ISO standards.  See August 9, 1966 STR.  All other audiological testing results contained in the STRs do not indicate which standards were used.  As such, for all audiological testing other than those conducted using ISO standards the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

The March 1963 enlistment examination shows the Veteran denied any ear, nose or throat trouble.  The clinician noted the following audiometric testing results:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
N/A
20

An undated audiogram shows the following audiometric testing results:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
25

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
30

In March 1966, the Veteran was assessed with temporary partial deafness in his left ear due to exposure to noise.  The physician noted that the condition had been temporary until the past few months during which deafness remained.  The physician also noted an audiogram showing 40-65 decibel loss in the left ear which was found to be an unusual pattern of high frequency hearing loss.  A slight dullness to the left ear drum was found suggestive of an old infection and a recent audiogram was noted as within normal limits.  The Veteran was given a permanent medical profile that same month for advanced hearing loss.  The Veteran was not recommended for any assignment involving habitual or frequent exposure to loud noises or firing of weapons.  

A March 28, 1966 audiogram using ISO standards shows the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
5

A March 31, 1966 audiogram shows the following audiometric testing results:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
20

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
25

In July 1966, the Veteran continued to complain of hearing loss.  The physician noted the Veteran was found to have left ear hearing loss that continued to be characterized by a flat audiogram curve with loss between 35 to 50 percent at all frequencies.  The physician further noted that the Veteran was "said to have an audiogram which was 'within normal limits'" which was not borne out by repeated studies.  

An August 1966 audiogram using ISO standards shows the following audiometric testing results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10

A September 1966 separation examination utilized a whispered voice examination noting 15/15 test results bilaterally.

In a March 2011 statement, the Veteran asserted in-service noise exposure due to firing weapons without the use of hearing protection including howitzers, artillery and other weapons.  The Veteran further asserted that his right ear was more affected than his left.  

The Veteran underwent a VA examination in December 2011.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
40

Speech recognition score for the right ear was 90 percent.  The examiner diagnosed the Veteran with right ear sensorineural hearing loss.  The examiner opined that the hearing loss was not "as least as likely as not (50% probability or greater) caused by or a result of an event in military service."  In support of his opinion, the examiner noted in-service noise exposure due to weapons fire under training conditions as well as the Veteran's military occupational specialty as a cook.  The examiner further noted in-service complaints concerning the Veteran's left ear and several hearing assessments revealing normal hearing for the right ear.  The examiner found that assessments of the left ear were consistent with a middle ear condition.  As the Veteran's STRs showed normal hearing in the right ear, the examiner found that the evidence of record did not support a claim for service connection due to military noise exposure.  In addition, the examiner noted the Veteran's separation examination noting normal hearing bilaterally.  Thus, the examiner found that the current bilateral hearing loss was indicative of post-military noise exposures including due to recreational interests.

In March 2014, the Board remanded the claim for bilateral hearing loss.  The Board noted the December 2011 VA examiner's finding that the current hearing loss configuration was indicative of post military noise exposure, including recreational interests.  However, the Board concluded that a review of the claims file did not show the Veteran had ever discussed post-service occupational or recreational interests or noise exposure.  In addition, the Board noted that the examiner failed to include a complete history concerning the Veteran's claimed bilateral hearing loss.  Thus, citing Nieves-Rodriguez v. Peak, 22 Vet.App. 295 (2008), the Board determined that the December 2011 VA examination was inadequate as the examiner failed to provide a complete rationale.

The Veteran underwent another VA examination in June 2014.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
55

Speech discrimination score for the right ear was 92 percent.  The examiner opined that the right ear hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner based her opinion on normal auditory thresholds recorded throughout service and a lack of significant decrease in thresholds.  Accordingly, the examiner found that the current hearing loss had post-military onset.  The examiner additionally noted normal auditory thresholds at separation bilaterally and noted that a threshold shift did not occur for either ear when comparing the entrance and separation examinations.  Further, the examiner cited to the Institute of Medicine (2005) and concluded that there was insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure, and that hearing loss should occur at the time of the traumatic noise exposure.  Accordingly, the examiner concluded that if hearing was normal on discharge with no evidence of permanent significant threshold shift greater than normal during service, then there was no basis on which to conclude an etiology between current hearing loss and military service.  

In February 2015, the Board again remanded this case on the basis that the VA examiner failed to adequately address etiology.  The AOJ was again instructed to obtain a VA examination in which the examiner recorded a detailed history from the Veteran concerning his post-service noise exposure.  

Another VA examination was provided in April 2015.  The examination was conducted by the same examiner who conducted the June 2014 examination.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
55

Speech discrimination score for the right ear was 88 percent.  The examiner again opined that the right ear hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  In support of her opinion the examiner noted her level of experience.  The examiner additionally cited to the June 2014 examination report and reiterated that the auditory thresholds for the right ear were normal at entrance and within 6 weeks of separation without a significant decrease in auditory threshold during service.  The examiner additionally noted that the current hearing loss configuration was not consistent with noise induced hearing loss, although she concluded that etiology could not be determined.  Despite citing an unknown etiology, the examiner opined that it was unlikely that the right ear hearing loss was related to service.  Specifically, the examiner noted that if hearing was normal on discharge and there was no permanent significant threshold shift greater than normal, then there was no basis to conclude that current hearing loss was causally related to military service.  In support of this assessment, the examiner again cited to the Institute of Medicine (2005).  

A May 2015 addendum noted that the Veteran denied any occupational post-military noise exposure.  The examiner also noted that the Veteran reported working in an office environment following service with random recreational noise exposure such as machinery noise and "some of his hobbies."

In a May 2015 statement, the Veteran asserted that he was taught to shoot right handed during service which he stated contributed to his right ear hearing loss.  The Veteran further asserted that he was placed on a temporary assignment with an artillery unit during which time he was at the range 2-3 times per week during which he was not provided hearing protection.  

The Veteran submitted a private audiological examination in September 2015.  The audiometric testing revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
70
75

The Veteran reported a history of service related noise exposure.  The examiner noted that both ears were exposed to at least equal amounts of noise exposure during service.  Thus, the examiner reasoned that if the left ear was found to have sufficient noise exposure to be service-connected, then it stood to reason that the right ear would to.  Based on the above, the clinician opined that the right ear hearing loss was "more likely than not" related to military noise exposure.

Lastly, the Veteran underwent a VA examination in November 2017.  The Veteran reported traumatic noise exposure including 45 caliber weapons, M-14s, and howitzers without the use of hearing protection.  The Veteran reported that following service he worked for 10 years in sales and radio management, and 25 years serving legal papers.  He denied any recreational noise exposure.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
60

2. Legal Analysis

After a review of all the evidence, the Board finds that service connection for right ear hearing loss is warranted.  Initially, the Board notes that the Veteran is currently service connected for left ear hearing loss and tinnitus; thus traumatic in-service noise exposure is conceded.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Board notes the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds that the Veteran meets the threshold criteria under 38 C.F.R. § 3.385 for bilateral hearing loss.  As noted above, during the December 2011 VA examination, the auditory threshold in each of the frequencies of 3,000 through 4,000 Hertz ranged from 40 to 45 decibels.  Audiological examinations since the December 2011 VA examination continued to show impaired hearing including a September 2015 audiological examination showing auditory thresholds in each of the frequencies of 1,000 through 4,000 Hertz ranged from 40 to 75 decibels.  

Accordingly, the first and second elements in Shedden are satisfied and the remaining question is whether the Veteran's right ear hearing loss is related to the conceded in-service traumatic noise exposure.

The Board notes that both the December 2011 and June 2014 VA examinations were previously found inadequate as the examiner failed to obtain a history of post-service noise exposure.  Additionally, while the April 2015 VA examiner found that the right ear hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service," that opinion was based solely upon a fatal premise; namely the absence of in-service evidence of hearing loss.  Specifically, the April 2015 examiner noted right ear hearing loss of unknown etiology; however, she concluded that the right ear hearing loss was not service related as there was no evidence of hearing loss or a significant threshold shift during service.  As noted above, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford, 3 Vet. App. 87.  

Therefore, the Board finds the September 2015 private medical opinion the most probative evidence of record.  The clinician, a Master of Science with a Certificate of Clinical Competence in Audiology (MS CCC-A), provided a positive nexus opinion.  In support of her conclusion, the clinician noted that both ears would have been exposed to at least equal amounts of noise exposure during service and, thereby, reasoned that the right ear hearing loss was etiologically related to the conceded in-service traumatic noise exposure.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  At the very least, the evidence is at least in relative equipoise with regard to a causal connection between the claimed in-service traumatic noise exposure and the current right ear hearing loss disability.  

In sum, after a review of all the evidence, the Board finds that service connection for right ear hearing loss is warranted, and the claim is granted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


Bilateral Upper and Lower Extremity Peripheral Neuropathy

The Veteran asserts entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  Specifically, the Veteran asserts that he developed bilateral upper and lower extremity peripheral neuropathy due to exposure to contaminated drinking water while stationed at Camp Lejeune.

1. Factual Background

In July 2016, a VA medical record shows that the Veteran was diagnosed with sensorimotor polyneuropathy of an unclear etiology.  The Veteran reported that he was stationed at Camp Lejeune and was exposed to chemicals.

An April 2017 VA neurology medical record noted a diagnosis of sensorimotor polyneuropathy.  The physician opined that it was "likely as not that his present day neuropathy in all extremities as likely as not related to the chemical exposures from Camp Lejeune."

In a June 2017 letter, Dr. GS noted that the Veteran was presumably exposed to contaminated drinking water between 1963 and 1965.  The examiner further noted that from the 1950s to the 1980s, service members stationed at Camp Lejeune were exposed to drinking water contaminated with industrial solvents including benzene and other chemicals such as trichloroethylene (TCE), perchloroethylene (PCE) and vinyl chloride.  Current disabilities noted included diagnoses for sensorimotor polyneuropathy and peripheral neuropathy in 2016.  Additionally, current symptoms included balance issues, an odd sensation at the bottoms of the feet, mild right foot drop, and bilateral foot numbness.  The Veteran also reported pain, tingling and cramps in his lower extremities, mild numbness in the tips of his fingers and a minor tremor in his left hand.  Dr. GS noted that the Veteran was not diabetic and that Parkinson's disease had been ruled out.  The physician found that the reported neuropathy complaints were consistent with reported findings and observations referenced in the Agency for Toxic Substances and Disease Registry (ATSDR) Toxicological Profile for TCE.  Dr. GS additionally noted and concurred with the April 2017 VA neurologist's finding that the neuropathies were as likely as not related to Camp Lejeune exposures.  The physician's concurrence was based on a finding that TCE had well-documented effects on the nervous system.

Lastly, a July 2017 VA medical record noted peripheral neuropathy of unclear cause.  The physician further noted the April 2017 VA neurology medical record finding that the likely cause of the peripheral neuropathy was exposure to chemicals at Camp Lejeune and stated that he agreed with that assessment.

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for bilateral upper and lower extremity peripheral neuropathy is warranted.  

As noted above, the Veteran's military personnel records confirm service of at least 30 days at Camp Lejeune from November 1963 to December 1965; thus, exposure to contaminated drinking water at Camp Lejeune is conceded.  38 C.F.R. § 3.307(a)(7).  The record also establishes that the Veteran has been diagnosed with peripheral neuropathy/sensorimotor polyneuropathy of the bilateral upper and lower extremities.  Therefore, as peripheral neuropathy and sensorimotor polyneuropathy are not conditions on the presumptive list, the remaining question is whether the Veteran's diagnosed conditions are otherwise related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board notes that three separate physicians each concluded that the etiology of the diagnosed peripheral neuropathy/sensorimotor polyneuropathy of the bilateral upper and lower extremities were "as likely as not" related to exposure to chemicals due to contaminated drinking water at Camp Lejeune.  Importantly, there is no medical evidence to the contrary.

Accordingly, the Board finds that all three Shedden requirements have been met and the claims are granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Colon Cancer

The Veteran asserts entitlement to service connection for colon cancer.  Specifically, the Veteran asserts that he developed colon cancer due to exposure to contaminated drinking water while stationed at Camp Lejeune.

1. Factual Background

During a February 2005 colonoscopy, a biopsied mass revealed invasive moderately differentiated adenocarcinoma.  A February 2005 surgical pathology report shows a clinical diagnosis for right colon ulcerated colonic adenocarcinoma.

A November 2015 VA examination found that the Veteran's colon cancer was "less likely as not" secondary to exposure to contaminated water while he was stationed at Camp Lejeune.  The examiner noted other risk factors which he found comprised a greater aggregate and an ongoing risk factor for developing colon cancer including age, gender and obesity.  The examiner further opined that the above cited risk factors were "more likely as not the etiology for his colorectal cancer than the exposure to [Camp Lejeune contaminated water]."  In support of his medical opinion, the physician cited to several pieces of medical literature.  Based on the foregoing, the examiner ultimately opined that the colon cancer was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."

In a June 2017 letter submitted by the Veteran, Dr. GS noted a presumption of exposure to contaminated drinking water between 1963 and 1965.  The examiner further noted that from the 1950s to the 1980s, service members stationed at Camp Lejeune were exposed to drinking water contaminated with industrial solvents including benzene and other chemicals such as TCE, PCE and vinyl chloride.  The physician specifically noted that at the time the Veteran was diagnosed with colon cancer he was experiencing blood in his stool and had "holes in his GI tract."  The physician cited to studies that, when only considering TCE contaminated drinking water in animals, referenced "gas pockets in the GI tract intestinal coating and blood in the intestines."  Dr. GS also noted that such findings were consistent with reports involving humans from other TCE contaminated drinking water cases.  In addressing the November 2015 VA examiner's conclusion that the colon cancer was less likely related to contaminated water exposure at Camp Lejeune, Dr. GS took exception with the cited studies in support of that conclusion.  Specifically, Dr. GS noted that the cited studies did not take into consideration TCE, PCE, vinyl chloride or benzene exposure.  With regard to cited risk factors of age, gender and obesity, Dr. GS found that a lack of alcohol consumption (a prevalent factor cited by the studies relied upon by the VA examiner) and a lack of family history of colon cancer were countervailing considerations.  Lastly, Dr. GS found that it was a fundamental principle of toxicology that exposure to a mixture of carcinogens produced a compounding overall risk of developing cancer, often in exponential manner.  For the above cited reasons, Dr. GS opined that it was "as likely as not that this Veteran's colon cancer was related to the chemical exposures at Camp Lejeune."

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for colon cancer is warranted.  

As noted above, the Veteran's military personnel records confirm service of at least 30 days at Camp Lejeune from November 1963 to December 1965; thus, exposure to contaminated drinking water at Camp Lejeune is conceded.  38 C.F.R. § 3.307(a)(7).  The record also establishes that the Veteran has been diagnosed and treated for colon cancer.  Therefore, as the Veteran's colon cancer is not a condition on the presumptive list, the remaining question is whether the diagnosed condition is otherwise related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board notes that there are conflicting medical opinions of record.  While the November 2015 VA examiner found the Veteran's colon cancer "less likely as not" secondary to exposure to contaminated water and "more likely as not" related to risk factors including age, gender and obesity, the July 2017 letter by Dr. GS concluded that it was "as likely as not" that the colon cancer was related to contaminated water at Camp Lejeune.  Both opinions were based on a review of the entire record and both cited to medical literature in support of their conclusions.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds both medical opinions to be of probative value.  Both are consistent with the evidence in the claims file in their own way, and both provided clear, logical rationales supporting the underlying conclusion reached.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, the Board finds the evidence is at least in relative equipoise with regard to a causal connection between the diagnosed colon cancer and exposure to chemicals due to contaminated drinking water at Camp Lejeune.  Thus, the claim must be granted with resolution of reasonable doubt in the Veteran's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is granted.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is granted.

Entitlement to service connection for colon cancer is granted.


REMAND

The Board notes that the award of service connection for right ear hearing loss will affect the hearing loss matter currently on appeal as the determination of the proper rating for hearing loss will require consideration of the impairment present in both ears.  Consequently, the Board will remand the matter to allow the AOJ to evaluate the hearing impairment in light of the grant of service connection for right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue remaining on appeal.  If any decision remains averse to the Veteran, issue a supplemental statement of the case, and provide the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


